DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

37 CFR 1.121
	The amendment of December 16, 2020 is not compliant with applicable rules.  The filing of April 6, 2020 was likewise not compliant.  Rule 1.121 requires, “The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. …Only claims having the status of ‘currently amended,’ or ‘withdrawn’ if also being amended, shall include markings.”  In the filing of December 16, claim 1 is labeled as “currently amended” but the only markings are identical to those that were filed in April; claim 6 is labeled as “currently amended” but has no markings at all; and claims 10 and 11 are erroneously labeled as new.  The requirements of Rule 1.121 are not optional.  It is not possible, in the time allotted, for the Examiner to conduct a word-by-word comparison of two claim sets that are four pages long.  It is the responsibility of the Applicant to clearly designate how the claims have been changed, which is the purpose of Rule 1.121.  The filing of December 16, 2020 also does not respond to the objection to claim 11 nor the indefiniteness rejection of claim 6, 
Any future filing that does not comply with Rule 1.121 or MPEP 714.02 will not be considered.  To the extent that any change in the claims which is not properly designated has an impact on the propriety of a prior art rejection, the claim scope will be considered to be that of the last claim set that was compliant.    

Response to Arguments
	The filing of December 16, 2020 has been fully considered.  The remarks regarding the Farina reference have been previously addressed; see pages 2 and 3 of the previous office action.  Paragraph 0035 of Farina explicitly states, “Since the flow of filling is interrupted during the first and last parts of the piston motion, the filling is encapsulated within the frozen confection.”  Comments to the effect that the operation of the device of Farina might be contrary to the explicit disclosure of Farina are simply not persuasive.  Additionally, attorney argument is not sufficient to demonstrate inoperability of the prior art or similar factual matters which require technical knowledge.  See MPEP 716.01(c).  The comments also do not address the obviousness rationale.  The sections and explanations below are also fully responsive to the filing of December 16, 2020.

Claim Objections
	In the last line of claim 11, “seconds,.” should be --seconds.--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 6 expresses three different numerical ranges, with some being described as more preferable or most preferable.  The expression of preferences and optional limitations in a claim lends ambiguity to the claim scope.  See e.g. MPEP 2173.05(d)(“Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim.”)  Clarification is required.  For purposes of examination based on prior art, the claim is interpreted as not requiring the subject matter that is described as preferable.  
	Regarding new claim 14, the language “is from 0 from 0.2” has an error and renders the scope of the claim indiscernible.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1–15 are rejected under 35 U.S.C. 103 as being unpatentable over Farina (CA 2,727,063) in view of Herrick (US 7,559,346).
Regarding claims 1, 3, and 4, Farina discloses a process for filling a container with a first frozen confection material encapsulating a second confection material, the process involving the use of a filling head; the filling head comprising: 
a housing (3) having a nozzle exit (12), a lower first material inlet (6), an upper second material inlet (7, 8) and 
a reciprocatable piston (10) movable within the housing; 
the piston (10) having an outer wall and upper and lower ends and an internal material flow channel (20) connecting an upper entry in the outer wall to an exit in the lower end, 
the piston, housing and inlets being positioned and dimensioned such that the piston has: 

 an upper position (position shown in figure 2) wherein the first inlet is not blocked and wherein the second material inlet is in communication with the internal material flow channel; 
a mid position (position between figure 1 and figure 2, see paragraphs 0009 and 0035) wherein the piston does not block the first inlet but the second inlet is blocked by the piston outer wall; 
the process involving allowing frozen confection material to flow out of the nozzle exit into the container as the piston moves in an upstroke from (1) the lower position to (2) the mid position (paragraph 0035, lines 5-9, “The piston which is initially in its lowest (closed) position is then raised thereby allowing the frozen confection to flow through the first chamber and out of the outlet.  Initially, no filling can flow because the entry openings are not yet in communication with the second chamber…”)
and then to (3) the upper position whereupon the first and second materials are coextruded from the exit nozzle (paragraph 0035, line 10-14, “Then as the piston is raised…filling begins to flow from the second chamber…coextruded from the outlet with the frozen confection”)
then followed by a downstroke to the mid position whereupon only first material is extruded from the exit nozzle and encapsulates the previously extruded second material, and then to  the lower position (paragraph 0035, line 20-24, “the piston is moved rapidly 
Farina does not appear to disclose whether the movement of the piston is continuous or stepwise (i.e. halting).  
However, Farina does disclose that the movement pattern of the piston is result effective for controlling the pattern of the two food substances in the container (see paragraph 0035, lines 14-24 discloses optional steps for moving the piston that alters the patter of the two food substances).  
Herrick also teaches that the dispensing of two food components can be controlled to achieve a desired pattern or distribution in a container (column 5, lines 38–40).
It would have been obvious to one skilled in the art to control the pattern and manner of moving the piston of Farina, based on the teachings of Farina and Herrick, for the purpose of optimizing the pattern and distribution of the food products in a container.  Any particular pattern of piston movement such as continuous, halting, accelerating, decelerating, etc. would have been obvious for the purpose of achieving a pattern of opening, closing, or throttling the openings in the device of Farina and thereby optimizing the pattern of food product dispensed.



Regarding claims 5–7 and 10–15 Farina discloses that dispensing of the frozen confection from the conduit (6) and conduit (8) is controlled by moving the piston up and down (paragraph 013), and further discloses that the conduit (6) and the conduit (8) convey different frozen confections (paragraphs 0013 and 0024), but does not appear to disclose a specific numerical values for the timing of moving the piston.
However, Farina does disclose that the movement pattern of the piston is result effective for controlling the pattern of the two food substances in the container (see paragraph 0035, lines 14-24 discloses optional steps for moving the piston that alters the patter of the two food substances).  
Herrick teaches that the dispensing of two food components can be controlled to achieve a desired pattern or distribution in a container (column 5, lines 38–40).
It would have been obvious to one skilled in the art to control the timing of the piston movement of Farina, based on the teaching of Herrick, for the purpose of optimizing the pattern and distribution of the food products in a container.  As such, any 

Regarding claim 8, Farina discloses that the first frozen confection material is an ice cream (paragraph 0020).

Regarding claim 9, Farina discloses that the encapsulated second confection material has a clean top layer of only first confection material (paragraph 0035, lines 22-24).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Farina (CA 2,727,063) in view of Herrick (US 7,559,346) and further in view of Ammann (US 2014/0326360).
Regarding claim 9, Farina accounts for this subject matter in that paragraph 0035 discloses that the filling flow (second material flow) is interrupted at the beginning and end of the process which results in the filling being encapsulated within the confection.  
The arguments of December 16, 2020 contend that the device and method described in Farina might result in an error in which the second material is not fully encapsulated.  This argument is not persuasive, as discussed above.  Nevertheless, for the sake of 
Ammann also teaches that it is known to dispense two food components (8, 9) and create a pattern in which only the first component (9) is present on the top layer (figure 5).
Farina also teaches that the movement pattern of the piston is result effective for controlling the pattern of the two food substances in the container (see paragraph 0035, lines 14-24 discloses optional steps for moving the piston that alters the patter of the two food substances).  
Herrick also teaches that the dispensing of two food components can be controlled to achieve a desired pattern or distribution in a container (column 5, lines 38–40).
It would have been obvious to one skilled in the art, in view of the teachings of Farina, Herrick, and Ammann, to use the device of Farina to create any desired pattern of food by switching the conduits on and off as a matter of routine or arbitrary design selection, and/or for achieving the desired appearance.  Additionally, it would have been obvious to one skilled to do so as a matter of aesthetic design.  In this regard, In re Dailey, 357 F.2d 669 (CCPA 1966)(non-critical changes in shape), and In re Seid, 161 F.2d 229 (CCPA 1947)(non-critical changes in aesthetic design) are relevant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799